Exhibit 10.1

EXECUTION VERSION

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

BANK OF AMERICA, N.A.

July 2, 2015

OCI Beaumont LLC

5470 N. Twin City Highway

Nederland, TX 77627

Re: Incremental Term Loan Commitments

Ladies and Gentlemen:

 

1. Introduction.

Reference is hereby made to that certain Term Loan Credit Agreement dated as of
August 20, 2013 (as amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), among OCI Beaumont LLC, a Texas limited liability
company (the “Borrower”), OCI USA Inc., a Delaware corporation (“Holdings”), OCI
Partners LP, a Delaware limited partnership (the “MLP”), the lenders party
thereto from time to time (the “Lenders”), Barclays Bank PLC, as Syndication
Agent, Citibank, N.A., as Documentation Agent, and Bank of America, N.A., as
administrative agent (the “Administrative Agent”). Unless otherwise defined
herein, capitalized terms used in this Agreement shall have the meanings set
forth in the Credit Agreement.

 

2. Agreement of Incremental Term Loan Lenders.

Each Lender (each an “Incremental Term Loan Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
Term Loan Commitment set forth opposite its name on Annex I attached hereto (for
each such Incremental Term Loan Lender, its “Incremental Term Loan Commitment”).
Each Incremental Term Loan Commitment provided pursuant to this Agreement shall
be subject to the terms and conditions set forth in the Credit Agreement,
including Section 2.15 thereof.

Each of the Incremental Term Loan Lenders, the Borrower, Holdings, the MLP and
the Administrative Agent acknowledges and agrees that the Incremental Term Loan
Commitments provided pursuant to this Agreement shall be designated as the “Term
B-3-C Loans” and shall constitute an increase in the Term B-3 Loans outstanding
prior to the date hereof (the “Existing Term Loans”) and the Existing Term Loans
and the Incremental Term Loans will collectively comprise a single Tranche of
Term B-3 Loans. The Incremental Term Loans shall have terms and provisions
identical to the Existing Term Loans and will constitute Term Loans and Term B-3
Loans for all purposes under the Credit Agreement.



--------------------------------------------------------------------------------

Each Incremental Term Loan Lender and the Borrower further agree that, with
respect to the Incremental Term Loan Commitments provided by each Incremental
Term Loan Lender pursuant to this Agreement, each Incremental Term Loan Lender
shall receive such fees, if any, as are specified in Annex I attached hereto,
which fees shall be due and payable to each Incremental Term Loan Lender upon
the Agreement Effective Date (as defined below).

Each Incremental Term Loan Lender party to this Agreement (i) confirms that it
has received a copy of the Credit Agreement and the other Credit Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement and, to the extent
applicable, to become a Lender under the Credit Agreement, (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender, and (v) in the
case of each lending institution organized under the laws of a jurisdiction
outside the United States, attaches the applicable forms described in
Section 5.04(c) of the Credit Agreement certifying as to its entitlement to a
complete exemption from United States withholding taxes with respect to all
payments to be made under the Credit Agreement and the other Credit Documents.
Upon the satisfaction of the conditions precedent set forth in Section 9 of
Annex I hereto (such date, the “Agreement Effective Date”), each Incremental
Term Loan Lender party hereto agreeing to provide an Incremental Term Loan
Commitment pursuant to this Agreement (i) shall be obligated to make the
Incremental Term Loans provided to be made by it as provided in this Agreement
on the terms, and subject to the terms and conditions, set forth in the Credit
Agreement and (ii) to the extent provided in this Agreement, shall have the
rights and obligations of a Lender thereunder and under the other Credit
Documents. The Incremental Term Loans shall be made available in a single
drawing on the Agreement Effective Date, and the Incremental Term Loan
Commitments provided pursuant to this Agreement shall expire upon the borrowing
of the Incremental Term Loans on the Agreement Effective Date.

The Borrower acknowledges and agrees that it shall be liable for all Obligations
with respect to the Incremental Term Loan Commitments provided hereby including,
without limitation, any Term Loans made pursuant thereto. By acknowledging this
Agreement, each Credit Party hereby agrees that all Obligations with respect to
Incremental Term Loan Commitments shall be entitled to the benefits of (i) the
Guaranty of such Credit Party and shall constitute guaranteed Obligations and
(ii) each Security Document and shall constitute Obligations thereunder.

 

-2-



--------------------------------------------------------------------------------

3. Effect of this Agreement.

Except as expressly set forth herein, this Agreement shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Credit Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. As of the
Agreement Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Credit Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder,” “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Agreement and the Credit Agreement shall be read together and
construed as a single instrument. This Agreement shall constitute a Credit
Document.

 

4. Acknowledgement and Reaffirmation.

Each Credit Party hereby expressly acknowledges, (i) all of its obligations
under the Holdings and MLP Guaranty, the Subsidiaries Guaranty, the Security
Agreement and the other Security Documents to which it is a party are reaffirmed
and remain in full force and effect on a continuous basis, (ii) its grant of
security interests pursuant to the Security Agreement and the other Security
Documents are reaffirmed and remain in full force and effect after giving effect
to this Agreement, (iii) the Obligations include, among other things and without
limitation, the due and punctual payment of the principal of, interest on, and
premium (if any) on, the Incremental Term Loans; (iv) neither the modification
and/or supplementation of the Credit Agreement effected pursuant to this
Agreement nor the execution, delivery, performance or effectiveness of this
Agreement impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Security Document, and such Liens continue unimpaired with the
same priority to secure repayment of all Obligations (including the Incremental
Term Loans), whether heretofore or hereafter incurred or requires that any new
filings be made or other action taken to perfect or to maintain the perfection
of such Liens, and (v) except as expressly set forth herein, the execution of
this Agreement shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or Lenders, constitute a waiver of any provision of any
of the Credit Documents or serve to effect a novation of the Obligations.

 

5. Post-Closing.

Each of the deliverables set forth in Section 10 of Annex I hereto shall be
delivered within the timeframe set forth therein.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

[Signature pages follow]

 

-3-



--------------------------------------------------------------------------------

Very truly yours, BANK OF AMERICA, N.A. By:

/s/ Anand Melvani

Name: Anand Melvani

Title: Managing Director

 

[Incremental Term Loan Commitment Agreement]



--------------------------------------------------------------------------------

Agreed and Accepted this 2nd day of July, 2015: OCI BEAUMONT LLC By:

/s/ Frank Bakker

Name: Frank Bakker Title: President Acknowledged and agreed this 2nd day of
July, 2015: OCI USA INC. By:

/s/ Kevin Struve

Name: Kevin Struve Title: President and Secretary OCI PARTNERS LP By: OCI GP
LLC, as its General Partner By:

/s/ Frank Bakker

Name: Frank Bakker Title: President and Chief Executive Officer

 

[Incremental Term Loan Commitment Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

/s/ Anand Melvani

Name: Anand Melvani

Title: Managing Director

 

[Incremental Term Loan Commitment Agreement]



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

 

1. Incremental Term Loan Commitment Amounts (as of the Agreement Effective
Date):

 

Name of Lender

  

Amount of Incremental
Term Loan Commitment

Bank of America, N.A.    $50,000,000.00 Total    $50,000,000.00

 

2. Designation of Tranche of Incremental Term Loan Commitments (and Incremental
Term Loans to be funded thereunder): Term B-3-C Loans (fungible increase to the
existing Term B-3 Loans made on April 4, 2014).

 

3. Initial Incremental Term Loan Maturity Date: August 20, 2019.

 

4. Dates for, and amounts of, Scheduled Incremental TL Repayments: Same as
applicable to Scheduled Incremental TL Repayment dates for existing Term B-3
Loan tranche under the Credit Agreement (with the amount of each Scheduled
Repayment to comply with the requirements of Section 2.15(c)(ii) of the Credit
Agreement for such Tranche).

 

5. Rules for application of voluntary and mandatory prepayments: Same as
applicable to existing Term B-3 Loan tranche under the Credit Agreement.

 

6. Upfront fee: None.

 

7. Interest rates for Incremental Term Loans: Same as applicable to existing
Term B-3 Loan tranche as provided in the definition of Applicable Margin
contained in the Credit Agreement.

 

8. Maximum number of drawings permitted with respect to the Incremental Term
Loan Commitments provided pursuant to the Incremental Term Loan Commitment
Agreement to which this Annex I is attached: 1.

 

9. The obligation of the Incremental Term Loan Lenders to make the Incremental
Term Loans pursuant to the Incremental Term Loan Commitments provided hereby by
such Incremental Term Loan Lenders is subject at the time of the making of such
Incremental Term Loans to the following conditions:

(a) Certain Documents. The Administrative Agent shall have received each of the
following, each dated the Agreement Effective Date unless otherwise indicated or
agreed to by the Administrative Agent and each in form and substance reasonably
satisfactory to the Administrative Agent:

 

I-1



--------------------------------------------------------------------------------

(i) counterparts of the Incremental Term Loan Commitment Agreement that, when
taken together, bear the signatures of (A) Holdings, (B) the Borrower, (C) the
MLP, and (D) each Incremental Term Loan Lender;

(ii) a Note executed by the Borrower in favor of each Incremental Term Loan
Lender that requests a Note reasonably in advance of the Agreement Effective
Date;

(iii) a Notice of Borrowing relating to the Incremental Term Loans;

(iv) a certificate from each Credit Party signed by a Responsible Officer of
such Credit Party, and attested to by the Secretary or any Assistant Secretary
of such Credit Party, with appropriate insertions, together with copies of the
certificate or articles of incorporation and by-laws (or equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent;

(v) good standing certificates and bring-down telegrams or facsimiles, if any,
for the Credit Parties which the Administrative Agent may reasonably have
requested, certified by proper governmental authorities;

(vi) a certificate signed on behalf of the Borrower (and not in any individual
capacity) by a Responsible Officer of the Borrower certifying on behalf of the
Borrower that each of the conditions set forth in this Section 9 have been
satisfied and that the Incremental Term Loans are being incurred pursuant to
clause (a) of the definition of “Incremental Amount”;

(vii) an opinion of Latham & Watkins LLP, special counsel to the Credit Parties,
addressed to the Administrative Agent and each of the Lenders, in form and
substance and reasonably satisfactory to the Administrative Agent; and

(viii) with respect to any parcel of improved Mortgaged Property, a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each applicable
Credit Party) together with a copy of, or a certificate as to coverage under,
and a declaration page relating to, the insurance policies required by
Section 9.03 of the Credit Agreement (including, without limitation, flood
insurance policies) and the applicable provisions of the Security Documents,
each of which (i) shall be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(ii) shall name the Collateral Agent, on behalf of the Guaranteed Creditors, as
additional insured, (iii) in the case of flood insurance, shall (a) identify the
addresses of each

 

I-2



--------------------------------------------------------------------------------

property located in a special flood hazard area, (b) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto and (c) provide that the insurer will give the Collateral Agent 45 days’
written notice of cancellation or non-renewal if permitted by applicable law and
(iv) shall be otherwise in form and substance satisfactory to the Administrative
Agent.

(b) Representations and Warranties. All representations and warranties of the
Borrower and each other Credit Party contained in Section 8 of the Credit
Agreement or any other Credit Document shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the Agreement Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date.

(c) Absence of Defaults. After giving effect to this Agreement, no Default or
Event of Default shall have occurred and be continuing on and as of the
Agreement Effective Date.

(d) Fees and Expenses Paid. The Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the Agreement Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the legal fees and expenses of Cahill Gordon &
Reindel LLP, counsel to the Administrative Agent) required to be reimbursed or
paid by the Borrower on or prior to the Agreement Effective Date hereunder or
under any other Credit Document.

(e) Financial Condition. The Administrative Agent shall have received
certification as to the solvency of Holdings and its Subsidiaries, on a
consolidated basis, (after giving effect to this Agreement) from a Responsible
Officer of Holdings.

 

10. Within 30 days after the Agreement Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrower will take,
or shall cause the applicable Credit Party to take, any actions deemed
reasonably advisable by the Administrative Agent or Collateral Agent due to this
Agreement to preserve or continue the perfection and priority of liens and
security interests granted under the Mortgage to the Collateral Agent for the
benefit of the Guaranteed Creditors securing the Obligations, including without
limitation mortgage amendments, opinions of counsel and title endorsements, to
the extent available.

 

I-3